Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of Flushing Financial Corporation of our report dated March9, 2006 relating to the consolidated financial statements which appear in Flushing Financial Corporations Annual Report on Form10-K for the year ended December31, 2007. We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ PricewaterhouseCoopers LLP PRICEWATERHOUSECOOPERS LLP
